THOMAS, J.
(1) Section 2223 of the Code, in subdivision 1 thereof, confers on the state tax commission “general and complete supervision over the assessment and collection of taxes and the enforcement of the tax laws of the state, and over the several county tax assessors, tax collectors, and county tax commissioners,” etc., and over “every state and county official charged with the duty of assessing, collecting, or enforcing the payment of taxes,” etc., “to the end that all assessments on property,” etc., “shall be made in exact proportion to the just and true value thereof,” etc.
And said section further provides, in subdivision 13 thereof, that said state tax commission shall have authority “to assess, or to cause to be assessed by the proper officer, any property subject to taxation, and to set aside and hold for naught any valuation or assessment of property made by any county officer within this state or by any board * * * of county commissioners, or by any other officers authorized to make assessments, and *583to reassess or revalue said property whether the original valuation or assessment be made by the property owner or by any officer of the state or of any county, or board of revenue, or court of county commissioners of the several counties in this state, unless the valuation of assessment shall have been previously in the same tax year confirmed or determined by a court of record on appeal,” etc.
The appellant, by its plea 1, which is set out in the record, and to which the court sustained the state’s demurrer, in effect asserts that not only is the state tax commission without authority, as expressly declared in the subdivision of the statute last quoted, to set aside an assessment which has been confirmed by a court of record on appeal, but are also without authority, on account of section 2260 of the Code, which appellant insists is a further limitation of the power conferred on said comfnission by said section 2223, to set aside an assessment that has been made by a county tax commissioner, provided the taxpayer assents to, or agrees with the commissioner on, the assessments and pays to the county tax collector the taxes due thereon.
We are of opinion that such contention is without merit.— State Tax Commission v. Bailey & Howard, 179 Ala. 620, 60 South. 913. Said section 2260 provides that: “Whenever it shall come to the knowledge of the [county tax] commissioners that any person or property within their respective counties has not been assessed with the tax or taxes for the current year, or for any previous year not more than five years before that time, he shall forthwith assess the same and deliver the assessment to the clerk of the court of county commissioners, or other court of like jurisdiction, unless the payer shall, upon being notified by the tax commissioner that he has made such assessment, agree with the tax commissioner upon the same, and shall pay the collector the amount of taxes and fees due by him.”
It was not the object of this section, in declaring that, where an assessment made by a county tax commissioner has been assented to by the taxpayer and the taxes thereon paid to the collector, the commissioner need not report the assessment to the county board of revenue, or commissioners’ court, to make such assessment conclusive on the state tax commission; but the object of the section, and of the subsequent sections, was to provide that an assessment made by a county tax commissioner was ineffective and could not be enforced, unless confirmed by the commis*584sioners’ court, or court of like jurisdiction, except in cases where the taxpayer assented to the assessment and paid the taxes due thereon, and thereby saved the necessity for reporting the assessment and the obtaining of legal process to enforce it. If he did not both assent to the assessment and pay the taxes due thereon, then before the assessment could be enforced, it must be returned to and confirmed by the commissioners’ court, or court of like jurisdiction, after notice to and a hearing of the taxpayer. If, on the other hand, the assessment is assented to by the taxpayer and the taxes due thereon paid to the collector, then there is no necessity for reporting the assessment to said court, because, by the voluntary act of the tax-payer in assenting to the assessment and in paying the taxes due thereon, the assessment has been enforced without resort to legal process.
We see no conflict whatever between this section (2260) and section 2223, which confers, as seen, upon the state tax commission the power to set aside and annul essessments.—State Tax Commission v. Bailey & Howard, supra.
As to whether taxes which have been paid by a taxpayer on the assessment of a county tax commissioner will, when such assessment has been set aside by the state tax commission, be available to the taxpayer as a credit on the taxes due under the new assessment made by the state tax commission, or whether such payment would be refunded to the taxpayer on application under section 2340 of the Code, or whether it would require a special legislative enactment to reimburse the taxpayer, are questions not before us. We fail to appreciate the force of the suggestion that those questions should have some weight in arriving at a proper construction of the sections of the Code now under review.
(2) These considerations dispose of adversely to appellant, his contention that, when-the taxpayer assents or agrees to an assessment made by the county tax commissioner and pays the taxes due thereon to the county tax collector, the state tax commission is’ concluded by said assessment. However, if the state tax commission chooses to set aside such assessment, it must proceed and do so before the expiration of the tax year, otherwise it is without jurisdiction to act in the premises.—State v. Doster-Northington Drug Co., 196 Ala. 71 South. 427. Plea 1 set up this fact, and the lower court erred in sustaining the demurrer to it.
Reversed and remanded.